The Court,
being unanimously of this opinion, gave judgment for the plaintiff ; having, on a preliminary point, decided, that after a verdict, the will presume everything was done at the trial, which was necessary to support the action, unless the contrary appeared upon the record. 3 Burr.1725; 1729; 1 Wils. 225; 2 Str. 1180. (a)

 The proper title of this case is Carson v. Hood et al., executors of Hood. The action was brought to September term 1788, and at July term 1789, the jury found a verdict for the plaintiff, with liberty to move for a new trial, on this ground, whether the action is supported by the evidence or not ? A rule to show cause why a new trial should not be granted, was obtained by Mr. Lewis, but after argument, the tourt discharged the rule aDd gave judgment as above.